Citation Nr: 0800394	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  06-28 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1964 to October 1967.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2005 rating decision of the Denver, Colorado Department of 
Veterans Affairs (VA) Regional Office (RO).  In November 
2007, a videoconference hearing was held before the 
undersigned.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

An August 2005 VA examiner and the veteran's VA treating 
psychiatrist have provided the veteran with a diagnosis of 
PTSD and opined that it resulted from events that occurred 
during his service in Vietnam.  However, the evidence does 
not show the veteran engaged in combat with the enemy and the 
diagnoses are based on unverified stressors.

The evidence shows the veteran served in Vietnam from October 
1966 to October 1967 with the 725th Maintenance Battalion.  
His mechanized infantry unit was attached to the 3rd 
Squadron, 4th Calvary of the 25th Infantry Division.  The 
veteran has reported a stressor of returning from a mission 
with the 3rd Squadron, 4th Cavalry of the 25th Infantry 
Division when they were less than a mile away from their base 
camp at Cu Chi and a convoy truck about 100 yards in front of 
his truck was hit by a rocket propelled grenade.  During the 
November 2007 hearing, the veteran testified that this 
incident occurred in either April or May 1967 and that 5 or 6 
soldiers were killed.  The U. S. Army and Joint Services 
Records Research Center (JSRRC) has advised they can only 
research stressful events if there are several items of 
specific information, including the veteran's claim number 
and Social Security number, a two-month specific date range 
for when the stressful event occurred, the veteran's unit of 
assignment during the stressful event, and the geographic 
location where the stressful event occurred.  Prior to the 
November 2007 hearing, the RO had been unable to request 
verification from JSRRC regarding the veteran's alleged 
stressor because he had not provided a two-month date range 
when the event occurred.  As noted above, at the hearing the 
veteran stated this alleged stressor incident occurred in 
April or May 1967.  Hence, the RO should use this and all 
other information of record to request verification of this 
stressor event.  

The veteran also maintains that he was exposed to mortar 
attacks while on base at Cu Chi.  However, he has not 
provided information of a two-month specific date range of 
any such attacks and it is unclear from his description 
whether he was ever in the proximity of any of these attacks.  
While the veteran has been asked to provide details for his 
stressors generally, he has not been specifically asked to 
provide details regarding any mortar attacks to which he may 
have been exposed.  As these types of attacks could be 
capable of verification with more specific information, he 
should be sent a letter asking him to provide more details 
about the time frame of any incoming mortar attack to which 
he was proximately exposed.  If he is able to provide more 
information, then this stressor event should also be sent to 
JSRRC for verification.

Accordingly, the case is REMANDED for the following:

1.  The RO should send the veteran a 
letter asking him to provide more details, 
if possible, regarding whether he was ever 
in the proximity of any incoming mortar 
attacks, and, if so, the details regarding 
a two-month date range for any incoming 
mortar fire, the geographic location of 
its occurrence, and his assigned unit at 
the time.  

2.  The RO should forward the pertinent 
stressor information of record (including 
copies of the veteran's service personnel 
records and a listing of the alleged 
stressors, both the April or May 1967 
incident and any mortar attacks more 
specifically identified) to the JSRRC and 
request that JSRRC attempt to verify the 
claimed stressor(s).  

3.  Thereafter, if (and only if) an 
alleged stressor is verified, the RO 
should arrange for the veteran to be 
afforded a psychiatric evaluation to 
determine whether he has PTSD due to such 
stressor or stressors.  His claims file 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examination and the report thereof must be 
in accordance with DSM-IV.  Following 
examination of the veteran, review of 
pertinent medical history, and with 
consideration of sound medical principles, 
the examiner should identify the veteran's 
current psychiatric disorder.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor(s) upon which the 
diagnosis is based.  If PTSD is not 
diagnosed, the examiner should explain why 
the veteran does not meet the criteria for 
this diagnosis.  The examiner should 
explain the rationale for all opinions 
expressed and conclusions reached.

4.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and give the veteran 
and his representative the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

